t c memo united_states tax_court talley industries inc and consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date james g phillipp and dora arash for petitioner daniel m whitley and bradley t stanek for respondent supplemental memorandum findings_of_fact and opinion fay judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with supplementing tcmemo_1994_608 all section references are to the internal_revenue_code continued - - and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on remand from the court_of_appeals for the ninth circuit see 116_f3d_382 9th cir revg and remanding tcmemo_1994_608 in talley indus inc consol subs v commissioner tcmemo_1994_608 we granted petitioner's motion for summary_judgment in part----holding that petitioner was entitled to a deduction of dollar_figure million less dollar_figure which was characterized as a fine pursuant to criminal charges reflecting the amount that petitioner paid to the government to settle its civil liability for submitting false claims under certain federal contracts the court_of_appeals reversed and remanded the case on the ground that a genuine issue of material fact exists as to the characterization and the purpose of the dollar_figure portion of the settlement talley indus inc consol subs v commissioner f 3d pincite the court_of_appeals summarized the matters to be decided on remand as follows if the dollar_figure represents compensation to the government for its losses the sum is deductible if however the dollar_figure represents a payment of double damages under the false claims act it may not be ' continued in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure - - deductible if the dollar_figure represents a payment of double damages a further genuine issue of fact exists as to whether the parties intended the payment to compensate the government for its losses deductible or to punish or deter talley and stencel nondeductible citation omitted findings_of_fact stencel aero engineering corp stencel a wholly owned subsidiary of talley industries inc talley or petitioner manufactured ejection seats for military aircraft during the early 1980's stencel's primary customer was the u s department of the navy navy department stencel's work for the navy department involved both the production of ejection seats and research_and_development projects r d projects stencel's employees generally were required to maintain daily timecards showing the number of hours devoted to specific production contracts or r d projects stencel used the data from these records to determine its costs under a particular production contract or r d project and in the case of all contracts with the navy department those data were incorporated directly or indirectly in the invoices or requests for progress payments that stencel submitted to the navy department on date the defense criminal investigative service executed a search warrant at stencel's plant in arden north carolina and seized certain of stencel's records including certain employee timecards on date a q4e- federal grand jury sitting in the western district of north carolina returned a criminal indictment against stencel and three of its senior employees stencel was charged in the indictment with one count of violating u s c section filing a false claim for payment with the federal government one count of violating u s c section conspiracy to file a false claim for payment with the federal government and counts of violating u s c sec_1001 submission of a false claim in writing to an agency of the federal government or u s c sec_2 aiding_and_abetting in the commission of such an offense on date the navy department suspended talley and stencel from further government contract work by placing the two companies on the consolidated list of debarred suspended and ineligible contractors on date stencel entered into a plea agreement with the government under which stencel agreed to plead guilty to counts of making false statements to the government in violation of u s c sec_1001 in exchange the government agreed not to prosecute certain of stencel's officers and to dismiss the remaining counts against stencel the plea agreement was accepted by the u s district_court for the western district of north carolina and on date the court entered a judgment and probation commitment order against stencel the judgment and - - probation commitment order stated in pertinent part that stencel would pay a fine of dollar_figure dollar_figure for each of the agreed counts and that stencel shall make full restitution for all losses to be determined by the u s navy at a later date on date the navy department lifted the suspension order against talley and all of its subsidiaries with the exception of stencel during the time that stencel remained in suspended status the navy department generally was prohibited from purchasing either new ejection seats or replacement parts for ejection seats from stencel in date joyce r branda ms branda a trial attorney with the fraud section commercial litigation branch civil division u s department of justice was assigned to represent the government in the stencel matter upon assignment to the case ms branda received evidence that all four of stencel's major departments----production engineering inspection and quality assurance---had engaged in labor mischarging and that mischarging may have occurred as early as as a result of the alleged mischarging talley and stencel faced potential civil liability under the false claims act fca u s c section the truth in negotiation act at the time of stencel's indictment u s c sec provided in pertinent part a person not a member of an armed force of the continued tina u s c section f and common_law continued united_states is liable to the united_states government for a civil penalty of dollar_figure an amount equal to times the amount of damages the government sustains because of the act of that person and costs of the civil_action if the person-- knowingly presents or causes to be presented to an officer_or_employee of the government or a member of an armed force a false or fraudulent claim for payment or approval knowingly makes uses or causes to be made or used a false record or statement to get a false or fraudulent claim paid or approved at the time of stencel's indictment u s c sec f provided in pertinent part a prime contractor or any subcontractor shall be reguired to submit cost or pricing data under the circumstances listed below and shall be required to certify that to the best of his knowledge and belief the cost or pricing data he submitted was accurate complete and current--- a prior to the award of any negotiated prime contract under this title where the price is expected to exceed dollar_figure any prime contract or change or modification thereto under which such certificate is required shall contain a provision that the price to the government including profit or fee shall be adjusted to exclude any significant sums by which it may be determined by the head of the agency as defined in section to include the secretary of the navy that such price was increased because the contractor or any subcontractor required to furnish such a certificate furnished cost or pricing data which as of a date agreed upon between the parties which date shall be as close to the date of agreement on the negotiated price as is practicable was inaccurate incomplete or noncurrent k k contract claims talley and stencel were represented by among others private attorneys william j kilberg mr kilberg and john chierichella and by mark s dickerson talley's secretary and general counsel during a date meeting in asheville north carolina the government provided talley and stencel with a schedule the asheville damages schedule summarizing the government's estimate of its damages during attributable to the specific acts of labor mischarging described in the indictment as well as the additional labor mischarging that the government suspected in stencel's four major departments the asheville damages schedule included an estimate of total damages for of dollar_figure and an estimate of forfeitures under the fca of dollar_figure alleged acts of labor mischarging multiplied by dollar_figure the asheville damages schedule did not include an estimate of the government's incidental damages such as the costs associated with the investigation the suspension and debarment proceedings the grounding of any navy aircraft for lack of replacement parts or the government's loss of use of funds improperly paid to stencel although the government believed that labor mischarging had occurred as early as neither party examined or analyzed stencel's billing data or other records for the years to - - to the extent necessary to calculate the government's actual losses for any of those years because the navy department was stencel's largest customer and since stencel was one of only a few companies in the world gualified to produce ejection seats for navy department aircraft the government and stencel both recognized the urgency of reaching an agreement sufficient to permit the navy department to lift stencel's suspension in date ms branda offered to settle the government's claims against talley and stencel for dollar_figure million ms branda arrived at the dollar_figure million figure by assuming an average of dollar_figure in singles damages per year for the 6-year period through for total singles damages of dollar_figure million and then doubling that amount singles damages is a term of art under the fca which provides for an award of double the government's actual damages on or about date talley and stencel countered ms branda's dollar_figure million settlement offer by offering to settle the government's claims for dollar_figure talley and stencel calculated the government's total damages for labor mischarging for and at dollar_figure in addition although talley and stencel denied liability for labor mischarging before their settlement offer included amounts for alleged labor mischarging in stencel's production department from to talley and --- - stencel arrived at the dollar_figure figure by doubling the amount that they believed represented the government's actual losses on date walter t skallerup jr general counsel of the navy responded as follows to ms branda's request for a recommendation of the minimum settlement value of the government's claims against talley and stencel the investigation leading to the guilty plea focused primarily on evidence of mischarging during there is reason to believe however that mischarging began in and continued throughout the period from to the amount of such mischarging cannot now be quantified nevertheless we believe that any settlement offer should include an amount for the full false claims act liability for the provable losses in and a substantial amount for the possible liability for losses in prior years or a total of dollar_figure million on date ms branda submitted a memorandum to the assistant attorney_general civil division in which she proposed to reject the pending dollar_figure settlement offer and suggested that the case should be settled in the range of dollar_figure million to dollar_figure million ms branda summarized her position as follows thus we think that the singles figure of dollar_figure million adequately compensates the government for its losses based upon a fair and defensible projection we also believe that here where stencel has pled guilty to related criminal charges and where civil proceedings have not begun it is premature to accept only an estimate of our single losses and that assessment of a penalty as a portion of our double damages and or forfeitures is appropriate a settlement of dollar_figure --- million represents compensation_for an estimate of losses plus assessment of a penalty - on date ms branda was given authorization to reject the pending dollar_figure settlement offer and to make a counteroffer of dollar_figure million on date talley stencel and the navy department executed an interim agreement under which the navy department agreed to end stencel's suspension and stencel agreed in turn to pay the navy department dollar_figure and to continue negotiating in good_faith to settle the potential liability by late date talley stencel and the government had agreed to assume solely for purposes of settlement discussions that stencel's labor mischarging had occurred in each of the years through at a constant rate in relation to stencel's direct labor charges for such years they further agreed that the navy department's total losses of the type described in the asheville damages schedule for through were dollar_figure by letter dated date mr kilberg made a new offer to settle the government's claims against talley and stencel for dollar_figure million with an offset of the dollar_figure that stencel had paid earlier mr kilberg's letter stated in pertinent part stencel has offered the united_states a total of two million dollars inclusive of the dollar_figure previously paid pursuant to agreement with the department of the navy this sum shall be compensation_for any and all restitution and damages that may be owing by stencel to the united_states for any possible labor mischarging that may have occurred prior to date and shall release stencel from any liability to the united_states for any and all possible violations of the false claims act any and all possible violations of the truth in negotiations act emphasis added mr kilberg's letter included a third numbered paragraph describing the releases of liability set forth in the first and second numbered paragraphs mr kilberg's letter also included a statement that the offer was intended to represent double damages by letter dated date ms branda rejected mr kilberg's dollar_figure million settlement offer but made a counteroffer to settle the matter for dollar_figure million with an offset for the dollar_figure that stencel had already paid under the interim agreement ms branda's letter stated in pertinent part stencel's offer has been carefully considered by this office the navy's office of general counsel the defense contract audit agency and defense contract administration services in atlanta while we believe that the offer is made in good_faith we cannot accept its terms however i am prepared to make the following counter offer subject_to final department approval stencel agrees to pay to the united_states the sum of dollar_figure inclusive of the dollar_figure paid to the navy pursuant to the agreement dated date emphasis added -- in extending her counteroffer ms branda expressly adopted the first and second numbered paragraphs in mr kilberg's date letter quoted above and partially adopted and modified the third numbered paragraph therein ms branda did not specifically characterize the settlement payment or any part thereof as either compensation_for the government's losses or as a penalty on date the parties executed a settlement agreement that was consistent with ms branda's date counteroffer the settlement agreement provided that talley and stencel would pay the government dollar_figure million dollar_figure million less an offset of dollar_figure that talley and stencel would pay dollar_figure upon execution of the agreement and that talley and stencel would pay the remaining dollar_figure million no later than date with simple interest computed at the rate established by the secretary_of_the_treasury pursuant to the renegotiation act amendments publaw_92_41 85_stat_97 the settlement agreement provided that talley and stencel were relieved of liability under the fca and the tina and that the settlement satisfied stencel's obligation to provide restitution under the judgment and probation commitment order entered on date the settlement agreement did not characterize the payment as either compensation to the government for its losses or as a penalty - - talley reported the dollar_figure million payment as an ordinary and necessary business_expense on its consolidated federal_income_tax return for the taxable_year upon examining the return respondent disallowed the deduction and determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure petitioner invoked the court's jurisdiction by filing a petition for redetermination at the time the petition was filed petitioner's principal_place_of_business was located in phoenix arizona opinion sec_162 provides the general_rule that a taxpayer is allowed a deduction for all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business sec_162 however proscribes a deduction under sec_162 for any fine or similar penalty paid to a government for the violation of any law the phrase fine or similar penalty is defined in sec_1_162-21 income_tax regs as follows b definition for purposes of this section a fine or similar penalty includes an amount--- paid pursuant to conviction or a plea of guilty or nolo contendere for a crime felony or misdemeanor in a criminal proceeding paid as a civil penalty imposed by federal state or local law paid in settlement of the taxpayer's actual or potential liability for a fine or penalty civil or criminal xk -- sec_1_162-21 income_tax regs provides that compensatory_damages paid to a government do not constitute a fine or penalty deductions are a matter of legislative grace and the taxpayer must show that he comes squarely within the terms of the law conferring the benefit sought see rule a 503_us_79 292_us_435 290_us_111 applying this principle in the instant case petitioner bears the burden of proving that in settling the stencel matter the parties intended for the entire dollar_figure million payment including the dollar_figure portion of the payment that exceeded the government's dollar_figure million singles damages to represent compensation to the government for its losses the first issue to be resolved is whether the parties intended the stencel settlement to include double damages under the fca although the settlement agreement does not characterize the dollar_figure million payment or any part thereof as double damages we conclude that the parties intended the settlement to include double damages under the fca in short the parties' various offers and counteroffers repeatedly referred to the settlement as including double damages next we must consider whether the purpose of the dollar_figure double damage payment was to compensate the government for its -- - losses or to deter or punish stencel the court_of_appeals stated the double damages provision of the fca has both compensatory and deterrence purposes see 721_f2d_282 9th cir see also 934_f2d_209 9th cir 59_f3d_953 9th cir t he double damages provision of the fca is meant not only to compensate the government fully but also to deter fraudulent claims from being filed against it mcleod f 2d pincite congress chose the double damage provision 'to make sure that the government would be made completely whole ' id quoting 317_us_537 63_sct_379 87_led_443 at the same time however the double damage provision 'maximizes the deterrent impact ' mcleod f 2d pincite quoting 423_us_303 96_sct_523 46_led_514 talley indus inc consol subs v commissioner f 3d pincite the settlement agreement does not characterize the dollar_figure million payment or any portion thereof as either compensation_for the government's losses or as a penalty in light of this ambiguity the court_of_appeals indicated that the deductibility of the dollar_figure amount would have to be resolved by determining the parties' intent see id petitioner contends that no portion of the dollar_figure in dispute can be considered a penalty because the government's actual losses--including its incidental losses such as the costs associated with the investigation the suspension and debarment proceedings the grounding of navy aircraft for lack of -- - replacement parts and the government's loss of use of funds improperly paid to stencel---exceeded the dollar_figure million that petitioner paid under the settlement agreement petitioner further contends that its representatives and attorneys always intended for the entire settlement to represent compensation to the government for its losses respondent counters that regardless of the amount of the government's actual losses the government intended that the disputed portion of the settlement payment would serve as a penalty to deter stencel and other government contractors from submitting false claims the parties present opposing positions respecting the correct characterization of the disputed portion of the settlement payment justice oliver wendell holmes stated that the making_of_a_contract depends not on the agreement of two minds in one intention but on the agreement of two sets of external signs --not on the parties' having meant the same thing but on their having said the same thing holmes the path of the law harv l rev we reject petitioner's contention that the disputed portion of the settlement agreement cannot be considered a penalty because the government's actual losses purportedly exceeded the entire dollar_figure million settlement payment neither party made a serious effort to quantify the government's actual losses in excess of its singles damages of dollar_figure million moreover the settlement by its very nature reflects a compromise influenced by a number of factors including the hazards_of_litigation the need for an expedited settlement and possibly the character of the payment to accept petitioner's position we would have to ignore evidence that the government was willing to accept the settlement on the belief that a portion of the settlement in excess of its singles damages would amount to a penalty it follows that we must proceed to consider the parties' intent as mandated by the court_of_appeals see talley indus inc consol subs v commissioner f 3d pincite a settlement agreement is treated like any other contract for purposes of interpretation see 962_f2d_853 9th cir see also 26_tc_171 fisher v commissioner tcmemo_1994_434 in the case of an ambiguous contract the court may consider extrinsic evidence such as evidence of the parties' prior negotiations and communications in order to ascertain the parties' intent see 557_f2d_218 9th cir restatement contract sec_2d sec_214 see also united commercial ins serv inc v paymaster corp supra pincite 381_f2d_29 9th cir -- - the record shows that in negotiations leading up to the settlement agreement petitioner took the position that its settlement offer would serve to compensate the government for its losses in this regard mr kilberg's date letter stated this sum shall be compensation_for any and all restitution and damages that may be owing by stencel to the united_states for any possible labor mischarging that may have occurred prior to date however ms branda rejected mr kilberg's date settlement offer in particular by letter to mr kilberg dated date ms branda stated while we believe that the offer is made in good_faith we cannot accept its terms ms branda went on to present a counteroffer in which she expressly adopted specific portions of mr kilberg's earlier offer ms branda did not adopt mr kilberg's characterization of the settlement payment as compensation in fact although ms branda had characterized a portion of the settlement as a penalty in her in-house communications ms branda did not characterize the settlement payment at all in her counteroffer to mr kilberg petitioner did not clarify the matter the parties executed a settlement agreement that is silent on the subject of the characterization of the settlement payment the court_of_appeals emphasized that petitioner suffers the consequence if evidence to establish entitlement to the disputed deduction is lacking talley indus inc consol subs v commissioner f 3d pincite the record shows that the parties did not agree whether the portion of the settlement in excess of the government's singles damages would constitute compensation to the government for its losses or a penalty against stencel it thus follows that petitioner has failed to establish entitlement to a deduction for the disputed portion of the settlement consistent with the foregoing decision will be entered under rule
